 1                                                                         JS-6
 2
                               UNITED STATES DISTRICT COURT
 3
                            CENTRAL DISTRICT OF CALIFORNIA
 4

 5
     C.L., an individual,                          )   Case No. 8:18-CV-00475-DOC
 6                                                 )            (DFM)
 7                      Plaintiff,                 )
                                                   )
 8         v.                                      )   FINAL JUDGMENT
 9                                                 )
     DEL AMO HOSPITAL, INC. a                      )   Courtroom: 9D
10 California corporation; and DOES 1-10,          )   Judge:     Hon. David O. Carter
11 inclusive,                                      )
                                                   )
12                      Defendants.                )
13                                                 )
                                                   )
14                                                 )
15 _________________________________               )
16         On July 23, 2019, the Court called this case for trial. Plaintiff, C.L., appeared
17 in person and through her attorneys and announced ready for trial. Defendant, Del

18 Amo Hospital, Inc. appeared in person via a representative and through its attorneys

19 and announced ready for trial. Plaintiff's name was not disclosed for confidentiality

20 purposes.

21         1.     The Court determined that it had jurisdiction over the subject matter
22 and the parties to this proceeding.

23         2.     The right to a jury trial was waived because Plaintiff C.L. withdrew all
24 claims for damages and proceeded against Defendant Del Amo Hospital Inc. solely

25 for injunctive equitable relief and attorney’s fees.

26         3.     The Court entered written findings of fact and conclusions of law after
27 the trial of this matter.

28
                                               1
                                         FINAL JUDGMENT
 1        4.     Based on those findings of fact and conclusions of law, the Court
 2 orders that Plaintiff, C.L. take nothing by her suit and that Defendant, Del Amo

 3 Hospital, Inc. recover its costs from plaintiff.

 4        6.     The court orders execution to issue for this judgment.
 5        7.     The court denies all relief not granted in this judgment.
 6        8.     This is a FINAL JUDGMENT.
 7

 8 Date: September 9, 2019                  _____________________________________
 9                                          Honorable David O. Carter
                                            U.S.D.C., Central District of California
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
                                         FINAL JUDGMENT
